DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 5/25/2022, is acknowledged. Claims 22-23 are amended; claims 33, 35-37, and 39 are canceled.  No new matter is present. Claims 22-32, 34, 38, and 40-42 are currently pending, claims 25-26, 29, 31-32, and 34 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of the species drawn to three-dimensionally cross-linked polymer (claim 33), additive manufacturing of insert parts by stereolithography, direct light processing, or digital light processing (claim 30), and removal of insert by a solvent to cause chemical cleavage of polymers (claims 35 and 36) in the reply filed on 5/25/2022 is acknowledged.  It is noted that Applicant indicates claim 30 as withdrawn; however, as Applicant elected the species drawn to additive manufacturing of insert parts by stereolithography, direct light processing, or digital light processing, which are recited in Claim 30, the claim will be examined to the extent of the elected species.  
Claims 25-26, 29, 31-32, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Specifically, it is noted that while publications of the instant application contain drawings, the instant applicant does not appear to contain drawings in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 27-28, 30, 38 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 requires a step of “debinding the green body,” however, the green body only requires “a molding compound containing a powder made of a sinterable material, wherein the molding compound comprises a metal powder” and the insert part has already been removed by the step of “removing the one insert part or the plurality of insert parts from the intermediate product.” Therefore, it is unclear what component is being removed by the step of “debinding.”  Claims 23-24, 27-28, 30, 38, and 40-42 are indefinite based on their dependency.
With respect to Claim 27, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “a temperature between 50°C and 300°C”, and the claim also recites “including between 100°C and 250°C” and “between 120°C and 200°C” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to Claim 38, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “wherein the powder-filled molding compound is produced by kneading and/or by extrusion”, and the claim also recites “including by the use of a twin-screw extruder” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 42 recites “wherein different insert parts are produced for the same mold to produce molded bodies having different geometries.” It is unclear what method or step is required by the instant limitation.  It appears that the claim may be drawn to a repetition of steps in claim 22 or an intended use of the method comprising repeating the steps of claim 22 with different insert parts, but is unclear whether the limitation requires any additional specific steps.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22-24, 27-28, 30, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Grohowski et al. (US 9370609) in view of Kenney et al. (US 2017/0283655), Zhang (US 2018/0355142), and Li et al. (US 2013/0190889).
With respect to Claims 22-23, Grohowski teaches a method of producing a molded body, the method comprising steps of forming a mold insert part using additive manufacturing, wherein the insert may be formed of a cross-linked polymer, providing the insert part in a mold of an injection molding device to form a cavity corresponding to the shape of the desired molded body and which is formed by the insert part and/or the mold, filling the cavity/mold with a molding compound comprising a metal powder thereby obtaining in an intermediate product comprising a molded solidified body (i.e. green body) and insert part, removing the intermediate product from the metal injection molding device, removing the insert part by dissolution or decomposition, debinding the green body, and sintering the green body. (col. 4, ln. 16-67; col. 5, ln. 27 to col. 6, ln. 57).
Grohowski teaches that the insert parts may be formed by additive manufacturing, such as stereolithography, wherein the insert comprises a cross-linked polymer, but is silent as to specifically a “three-dimensionally cross-linked polymer” as instantly claimed. (col. 5, ln. 27 to col. 6, ln. 57
Kenney teaches a method of additive manufacturing, for example stereolithography, using a curable polymer which may comprise a three-dimensionally cross-linked polymer. (para. 6, 19, 45).  
It would have been obvious to one of ordinary skill in the art to substitute the cross-linking polymer of Grohowski with another known polymer taught to be useful for the same purpose, additive manufacturing, in particular a three-dimensionally cross-linked polymer, as taught by Kenney, in order to form an additively formed insert part with a predictable result of success.
Grohowski teaches that the insert part is removed by dissolution or decomposition, for example, by solvent debinding or solvent extraction (col. 6, ln. 7-57); however, the reference is silent as to whether such as step specifically involves chemical cleaving of polymers.
Zhang teaches decomposing cross-linked polymer using a solvent which chemical cleaves the polymers wherein that the decomposition products may be recovered. (para. 28).
It would have been obvious to one of ordinary skill in the art to modify the method of dissolving/decomposition the insert part, formed of a cross-linked polymer, as taught by Grohowski in view of Kenney, to use a known method of decomposing a cross-linked polymer comprising chemical cleavage with a solvent, as taught by Zhang, in order to effectively remove the insert part from the intermediate product and to recover the decomposed product.
Finally, Grohowski teaches that the geometry of the insert and thus, the final molded body, may be tailored to obtain a desired shape and texture, in particular, teaching forming an implantable article such as artificial joints including hips. (col. 6, ln. 58-67; col. 1, ln. 9-21).  The reference is silent as to wherein the molded body comprises a “metallic spiral.”
Li teaches an artificial hip joint implantable article with a porous surface, wherein the implantable article may comprise a metal or alloy and be formed by injection molding, and wherein the implantable article comprises a screw thread which forms a spiral path around the surface of the article. (para. 9, 29-31).  Thus, Li is deemed to teach a metal molded body which constitutes a “metallic spiral.”
Grohowski and Li are both drawn to injection molded metal bodies with tailored surface structures and which are useful as implants such as artificial hip joints.  It would have been obvious to one of ordinary skill in the art to modify the method of Grohowski to form a molded body comprising a metallic spiral, as taught by Li, in order to obtain an injection molded body with a surface tailored for biocompatibility.
With respect to Claim 24, Grohowski teaches a metal powder (col. 3, ln. 4-6), but is silent as to the specific composition. Li teaches an implantable article made from a metal or alloy powder such as, steel or aluminum. (para. 16).  It would have been obvious to one of ordinary skill in the art to modify the method of Grohowski to use a material suitable for forming a molded part, such as steel or aluminum powder, as taught by Li, in order to form a molding compound for forming a molded body.
With respect to Claim 27, Grohowski teaches typical metal injection molding feedstock (molding compound) has a melt temperature of 155-185° C. (col. 9, ln. 61-67).  Thus, it would have been obvious to inject the molding compound at a temperature of at least 155° C, in order to achieve a free-flowing molding compound into the mold.  It would have further been obvious to one of ordinary skill in the art to select a temperature from the portion of the overlapping ranges. Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 28 and 30, Grohowski teaches that the insert parts may be formed by additive manufacturing, such as stereolithography. (col. 5, ln. 31-38).
With respect to Claim 40, Grohowski et al. teach removal of the insert part, including the use of a solvent. (see rejection of Claim 22 above).  It would have been obvious to one of ordinary skill in the art to perform a step of mechanically rinsing so as to remove residues of the insert part from the green body in order to obtain a green body, and thus sintered body, with reduced contamination and enhanced uniformity.
With respect to Claim 41, the claim requires a step of “mechanically post-processed prior to sintering” but does not indicate any specific processing step.  It would have been obvious to one of ordinary skill in the art to perform any conventional processing step, for example mechanically cleaning, washing, brushing, drying, etc. to obtain a green body free of remnants of the insert and binder and/or other impurities, and thereby obtain a sintered body with reduced contamination.
With respect to Claim 42, it would have been obvious to one of ordinary skill in the art to carry out the method of Grohowski et al. a plurality of times using varied insert parts to obtain varied molded having different sizes and/or geometries, for example, tailoring the size and/or shape of artificial joint implant molded bodies to the individual patient.

Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Grohowski et al. (US 9370609) in view of Kenney et al. (US 2017/0283655), Zhang (US 2018/0355142), and Li et al. (US 2013/0190889), as applied to Claim 22 above, further in view of Narumi et al. (US 2015/0216637).
With respect to Claim 38, Grohowski teaches a molding compound comprising a metal powder and a binder (col. 4, ln. 16-67; col. 5, ln. 27 to col. 6, ln. 57; rejection of claim 22 above) but is silent as to a step of forming the molding compound by kneading and/or extrusion.
Narumi teaches a metal injection molding method useful for forming implantable devices, wherein the method comprises forming a molding compound comprising a mixture of metal powder and a binder using a kneading step. (para. 48, 398, 435, 439, 440, 444, 446). 
It would have been obvious to one of ordinary skill in the art to modify the method of Grohowski in view of Kenney, Zhang, and Li, to perform a step of kneading the metal powder and binder to form a molding compound for metal injection molding, as taught by Narumi, in order to obtain a uniformly mixed molding compound composition and thus obtain a more uniform molded green body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735